Tom Glaze, Justice, concurring. I concur. In pertinent part, Art. 19, § 3, provides that “no person shall be elected to fill a vacancy in any office who does not possess the qualifications of an elector.” In interpreting Ark. Const, art. 19, § 3, the court has held that the person (elector) to be elected shall be a resident in the political subdivision to be served by the elected official. (Emphasis added.) Davis v. Holt, 304 Ark. 619, 804 S.W.2d 362 (1991). Furthermore, when confronted with the issue of whether a municipal court vacancy filled by a countywide election is a county or municipal office (political subdivision), this court held it was a municipal, not county, office. Oliver v. Simons, 318 Ark. 402, 885 S.W.2d 859 (1994); see also Beshear v. Clark, 292 Ark. 47, 728 S.W.2d 165 (1987) (the office of municipal judge is a municipal office). From the above, whether a person who is running to fill a municipal court vacancy must be a qualified elector of the municipality is a constitutional issue, not just a statutory one. Any statute that conflicts with our constitution is a nullity. In short, this court has held that, under the Arkansas Constitution, a person must be a resident of the municipality if he or she is to be elected to a vacancy in an office in that municipality.1 Because the appellant William Benton admits he is not a domiciliary or resident of Pine Bluff, the trial court decision must be affirmed, and Benton’s name should be removed from the ballot. If the ballots have already been cast in the race, they should not be counted or certified.   The appellant relies on language in Davis where this court said that the Arkansas Constitution requires a residence in the political subdivision to be “served” by the elected office. He suggests that since the Pine Bluff Municipal Court serves the county, he can be a resident of the county and still comply with art. 19, § 3. As already discussed, this court has interpreted the Arkansas Constitution to say the person must be a resident of the political subdivision (here municipality). Nowhere in the Arkansas Constitution can I find any language that permits a person to be a nonresident of the political subdivision to which he or she seeks to be elected, or permits the person to reside outside that political subdivision or office, even though that office may also incidentally benefit or serve electors outside that subdivision’s boundaries.